DEBT CONVERSION AGREEMENT THIS DEBT CONVERSION AGREEMENT is made as of the 18th day of March, 2008 by and between ASPIRE JAPAN, INC., a Delaware corporation (the "Company" or "ASPIRE"), and 1R Investment, Inc. (the "Holder"). RECITALS: WHEREAS, the Company currently owes the Holder a total of US$ 582,450.27. WHEREAS, the Holder desires to convert the debt into shares of common stock of ASPIRE, and ASPIRE desires to issue shares of its common stock in full and complete satisfaction of the Note. NOW THEREFORE, in consideration of the premises and the mutual agreements herein contained, the parties hereto agree as follows: AGREEMENT 1.Conversion. Effective as of the date hereof, the debt shall be converted into 194,150 shares of ASPIRE Common Stock at a conversion price of $3.00 per share (the "Shares"), in full and complete satisfaction by the Holder of the debt, and ASPIRE shall be fully discharged of any and all obligations owed to the Holder. 2.The Holder shall execute the attached Conversion Notice on Exhibit A attached hereto and deliver to ASPIRE any and all evidence of indebtedness in ASPIRE, including, without limitation, any promissory notes, so that the same may be cancelled. If no such evidence exists, the Holder shall acknowledge this affirmatively on the signature page hereto. 3.As soon as practicable after the Holder complies with the requirements of Section 2 above, ASPIRE shall deliver a duly executed a Stock certificate representing the shares to be issued to the Holder pursuant to Section 1 above. 4.Representations and Warranties of the Company. The Company hereby represents and warrants to the Holder as of the date hereof, as follows: 4.1 Organization and Standing: Articles and Bylaws. The Company is a corporation duly organized, validly existing, and in good standing under the laws of the State of Delaware and has all requisite corporate power and authority to carry on its business as proposed to be conducted. 4.2 Corporate Power. The Company has all the requisite corporate power to enter into this Agreement and to issue the Shares. This Agreement shall constitute a valid and binding obligation of the Company enforceable in accordance with its respective terms, except as the same may be limited by bankruptcy, insolvency, moratorium, and other laws of general application affecting the enforcement of creditors' rights. 4.3 Authorization.
